Citation Nr: 0203662	
Decision Date: 04/22/02    Archive Date: 05/02/02

DOCKET NO.  93-25 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a disability of the 
right leg and hip.


REPRESENTATION

Appellant represented by:	Craig Thompson, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to July 
1961.

This matter comes before the Board of Veterans' Appeals from 
an August 1992 RO rating that denied service connection for a 
low back disability and a right leg and hip condition.  The 
RO had previously denied service connection for these 
conditions in a final April 1982 decision.  In its August 
1992 decision, the RO determined that new and material 
evidence had been submitted to reopen the claims, and the 
Board agrees with that determination.  Thus, the service 
connection claims will be reviewed on a de novo basis.  See 
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2001); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
Board remanded the claims in August 1995 and August 1999.  A 
Board hearing at the RO (Travel Board hearing) was held in 
June 2001.


FINDINGS OF FACT

The veteran's current low back disability, and right leg and 
hip problems, began many years after service, were not caused 
by any incident of service, and were not caused or worsened 
by his service-connected right foot fracture residuals.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active service, and is not proximately due to or the 
result of a service-connected condition.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (2001).

2.  A disability of the right leg and hip was not incurred in 
or aggravated by active service, and is not proximately due 
to or the result of a service-connected condition.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (2001).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Navy from August 
1957 to July 1961.  Service medical records show that in 
early November 1959 he was treated at a service hospital for 
broken bones in the right foot after he reportedly fell from 
a wing of an aircraft and landing on a concrete deck.  He had 
marked pain of both feet with swelling over the metatarsal 
heads of the right foot with crepitus over the first, second, 
and third metatarsals.  An X-ray revealed a simple fracture 
of the head of the second and third metatarsals and a simple 
fracture of the sesamoid of the right great toe.  He 
underwent closed reduction and casting for the right foot 
fractures.  The service medical records from this time, as 
well as other service medical records, are negative for low 
back or right leg and hip problems.  Later in November 1959, 
he was discharged to duty with a cast.  In late December 
1959, X-rays showed acceptable alignment and progressive 
healing; the cast was removed, and he was given a double-
soled shoe.  In March 1960, he complained of right foot pain.  
While right foot X-rays were essentially negative, and the 
fracture was well-healed, there was a possibility of an 
interdigital neuroma secondary to injury.  On the service 
separation physical examination in July 1961, the spine, 
lower extremities, and feet were found to be normal on 
clinical evaluation.  

For many years, starting in July 1973, the veteran has been 
treated by a private chiropractor, Dr. James G. Green.  When 
seen in July 1973, it was noted the veteran had injured his 
back after throwing a large block of cement onto a truck.  X-
rays from July 1973 revealed mild lower lumbar upper thoracic 
scoliosis with some mild narrowing of the left L4-L5 disc 
space and some minimal anterior spurring of the L2 to S1 
vertebral bodies, without evidence of dislocation or 
fracture. 

In a June 1974 statement to an insurance company, Dr. Green 
wrote that the veteran slipped on loose pieces while throwing 
a large chunk of concrete onto a truck in July 1973.  He 
further aggravated the injury in October and December 1973, 
and in March 1974, he reinjured himself while loading a 
sectioned garage door onto a truck.  The condition was 
described as acute traumatic lumbar sprain/strain complex 
accompanied by severe myositis and fibrositis, along with 
left sciatic radiation.  After treatment, he became 
relatively asymptomatic with the exception of mild 
intermittent exacerbation.  

The veteran was seen at the Sioux Valley Hospital in February 
1977 with complaints of low back pain radiating into the left 
leg for the past week; he reported seeing a chiropractor on 
and off for intermittent low back pain over the previous 3 
years.  A hospital treatment record again noted that he had 
low back pain but no trauma, and that he had had pain for 3 
years, with his back popping out every two or three months.  
A lumbar spine myelogram revealed protruded intervertebral 
disc at L4-L5 on the left.  A lumbar spine X-ray was 
negative.  February 1977 X-rays of the pelvis and hips were 
also negative.  Records from February 1977 reflect treatment 
for a herniated nucleus pulposus on the left at L4-5.  A May 
1977 record notes a history of low back pain for 3 years and 
no history of trauma.

According to a December 1977 statement from Dr. Green to an 
insurance company, he had been treating the veteran for minor 
sprains and strains that were job-related and that 
radiographic studies were negative for fractures, 
dislocations, and osteolytic processes.  

The veteran filed a claim in February 1982 seeking service 
connection for residuals of a back injury and broken bones.  
He claimed treatment for broken bones in the right leg and 
foot as well as a back injury during service in 1959, and the 
only post-service treatment listed was in 1972 and 
thereafter.

An April 1982 medical statement reviews conservative medical 
treatment the veteran received in 1977 for an L4-5 herniated 
nucleus pulposus.

In April 1982, service connection was established for 
residuals of right foot fractures of the second and third 
metatarsals and the sesamoid of the great toe.  In that 
rating decision, the RO also denied service connection for 
residuals of a low back injury and for right leg problems.  
The veteran did not appeal that decision, which thus became 
final.

In February 1989, a CT scan performed at a private orthopedic 
clinic revealed some Schmorl's nodes at the superior aspect 
of L4 and superior aspect of S1 as well as mild degenerative 
changes around the lower lumbar apophyseal joints and mild 
central disc bulging at L5-S1 without any lateralization.

The veteran underwent a VA examination in July 1992.  He gave 
a history that during service he fell 27 feet from an 
airplane wing, landing feet first on cement; that he was 
unconscious for two days and when he awoke he was black and 
blue from head to toe and was in traction for a low back 
injury; that he was hospitalized for three weeks and had to 
wear a cast from the right foot to the knee for three months; 
and that he never returned to flight status.  The veteran 
also reported work as a carpenter and contractor after 
service, and treatment for low back problems since the early 
1970s.  Following current VA examination, impressions were 
history of a fracture of the second and third metatarsals and 
sesamoid of the great toe of the right foot; moderately 
severe degenerative arthritis of the lumbosacral spine, and a 
history of severe multiple injuries secondary to a fall from 
an aircraft wing during service.  The doctor commented that 
the veteran probably had some justification for his claims 
that he had injured his low back and right hip during the in-
service fall; the physician also cautioned that he did not 
have the old charts to review, but he recommended that a 
review of the extent of the injuries from service should be 
done, and he stated that if the right hip and low back 
problems were not caused by the original injury, then they 
were definitely aggravated by the old injury to the right 
foot.  

In an August 1992 decision, the RO determined that new and 
material evidence had been received to reopen the previously 
denied claim for service connection, but it then denied the 
merits of the claim for service connection for a low back 
disability and for a right leg and hip condition.  

The veteran underwent a VA examination in September 1995, 
performed by Dr. Melvin Thomas.  The veteran related a 
history that he fell 28 feet from a plane during active duty 
and landed on his feet and perhaps on his back, followed by a 
period of unconsciousness.  He said that he was hospitalized 
for several weeks after the fall and that he convalesced for 
quite a long time.  He gave a history  of pain coming down 
his right leg from his back for a number of years.  The 
veteran believed he may have been seen by a doctor in the mid 
or late 1960s for back pain, but he was not sure of this, and 
it was noted there had been no significant studies for the 
problem until the 1970s.  Following current examination, the 
assessment was history of back pain syndrome, mild 
degenerative disc disease of L3-4 and L5-S1 by X-ray, as well 
as a history of fracture of the right foot in the military.  
An X-ray of the right hip was negative.  The VA examiner said 
that the veteran was injured during active duty and had 
described symptoms consistent with a back injury with some 
radiculopathy at the time of discharge from the military.  It 
was noted, however, that the veteran reported that the 
earliest treatment for the back was in the late 1960s or mid 
1970s, and apparently there was no record in the military of 
a back disorder.  The doctor said that while there was no 
record of a back disorder during active service, considering 
the nature of the injury, it was not unreasonable that he 
would have had a lumbar spine injury.

Dr. Green wrote in an October 1995 statement that when he 
began treating the veteran in July 1973, there was no new 
accident or trauma; he wrote that the symptoms were the 
result of a pre-existing chronic condition.  Dr. Green 
questioned how the veteran's only injury during the fall from 
the plane in service could have resulted only in a fracture 
of the right foot, considering the circumstances of that fall 
including the veteran's report that he was black and blue 
(contusions) from head to foot.  The doctor opined that since 
arthritic changes do not appear the same day as the injury, 
the radiographic evidence of arthritic changes showed a prior 
injury.  He also stated, "There is no way the trauma to the 
foot that caused the fracture to the foot would not send 
shock waves up the leg and into the pelvis and spine (low 
back)."  Dr. Green concluded that there was a direct 
relationship between the fall in 1959 and the delayed 
symptoms and complications.

In a November 1995 addendum to the September 1995 VA 
examination report, the examiner, Dr. Melvin Thomas, stated 
that the veteran's account of his injury during active 
service was not borne out by the military records.  The 
physician also explained that, after review of the records, 
it was fairly apparent that the veteran had had a fairly 
unremarkable course regarding his foot fractures, which 
healed rather uneventfully.  The physician noted the veteran 
did develop back pain at a later date, noting a herniated 
nucleus pulposus was found in the 1970s, about 11 years after 
service, and according to the record this occurred while 
loading broken concrete and a garage section onto a truck.  
The VA physician opined that the injury in the 1970s was in 
all likelihood the cause for his current degenerative disc 
disease of the lumbar spine and symptoms.  The doctor said he 
would not relate the back condition to the original foot 
injury, noting that these were separate and unrelated events.  

The veteran wrote in February 1996 that the only treatment he 
had received prior to treatment by Dr. Green had consisted of 
occasional visits to two family physicians (Dr. Thomas Ayres 
and Dr. Edward Moore), who had prescribed muscle relaxants 
and painkillers.  The veteran noted that both physicians were 
deceased and that he did not have copies of their medical 
records.  

In April 1998, the veteran was seen on a fee basis, on VA 
referral, by Dr. Frederick R. Entwhistle for purposes of 
assessing his disability.  The doctor noted that the right 
foot fracture in 1959 healed to the point where the veteran 
returned to full duty.  It was noted that although the 
veteran now claimed he had low back pain at the time of the 
service accident, there was no service records of this.  
Post-service back problems were reviewed.  The doctor noted 
that the veteran had some degenerative disc disease in the 
lower lumbar area of his back that was not surprising for 
someone of his age who had worked both in the trucking 
business and construction business.  The physician found no 
evidence of neurologic findings or true radicular findings in 
the lower extremities.  He concluded, "I do not believe his 
degenerative disc disease of the lumbar spine which appears 
to be causing him the low back symptoms is related to the 
previous fractures of his right second and third metatarsals 
and sesamoid bone of the right great toe.  

A VA memorandum reflects that the veteran's claims folder was 
found in August 1998 after having been misplaced at a VA 
medical center for almost two years.

Pursuant to a request from the RO, in September 1998 a VA 
physician, Dr. Melvin W. Thomas, indicated that all records 
had been reviewed and that he found no evidence that there 
was any relationship between the veteran's foot fractures and 
degenerative disc disease of the lumbar spine.  He also noted 
that the radicular symptoms in his right leg and right hip 
area were from his lumbar spine and did not represent 
different disease etiologies.  

Pursuant to a request by the Board, a Veterans Health 
Administration medical opinion was obtained from a VA 
physician at a VA Medical Center in April 1999.  The 
physician noted that the records had been reviewed and he 
agreed with the conclusion of Dr. Thomas that the veteran's 
present complaints were not related to his 1959 service 
injury.  The doctor commented that the description of the 
injury as well as the complaints immediately and later at 
time of discharge did not suggest that the veteran had an 
injury to his hip or back; it was not likely that the lower 
back disorder with right hip and leg involvement was 
proximately due to or the result of the service-connected 
right foot fractures because the veteran had had significant 
injury in December 1973 and March 1974 which could result in 
his later problems affecting his hip and leg as well as the 
degenerative changes in the lower back; and that it was not 
likely that the service-connected right foot fractures 
aggravated the lower back disorder with right hip and leg 
involvement, and repeated evaluations had revealed no 
positive clinical findings related to the right leg secondary 
to the fractures sustained in 1959.  The VA physician also 
stated that the usual aging process of the spine results in 
degenerative arthritis and that the injuries sustained in 
1973 and 1974 definitely are to be considered responsible for 
his present lower back, right hip, and right leg complaints.

At a June 2001 Travel Board hearing, the veteran testified 
that he fell from a great height from an airplane parked on a 
tarmac during service.  He submitted a picture for a book of 
the type of airplane involved in that incident.  He asserted  
that he was rendered unconscious in the fall and that he 
injured his back, right leg, and right hip.  He stated that 
service medical records pertaining to the hospitalization 
after this injury had been lost.  He also stated that he 
sought treatment from various private doctors in the 1960s 
after his service but those doctors were now deceased and 
their records unavailable.  He referred to records of 
treatment since 1973.  He noted that he was seeking service 
connection for low back and right leg/hip problems both on a 
direct basis as a result of in-service injury and on a 
secondary basis as a result of his previously service-
connected right foot disability.

The veteran submitted a July 2001 "Independent Medical 
Evaluation" by Daniel G. MacRandall (Heartland Orthopedic 
Clinic).  The doctor noted the veteran had provided limited 
clinical records from various sources.  The doctor also noted 
that significant missing records included military records 
following a reported fall in 1959 until service discharge in 
1961, as well as records from private doctors in the years 
immediately after service which were no longer available.  
The veteran reported that in 1959 he fell 32 feet off of an 
airplane, landing on his feet, particularly the right side; 
that he was knocked unconscious, taken to the emergency room, 
and was "black and blue for the tip of my toes to my head;" 
that he was hospitalized for nineteen days, had a cast 
applied to the right leg, which was the main thing injured at 
that time, and had to walk on crutches for about six months; 
and that he also had back pain at the time of the service 
incident.  He claimed he had continued low back and right 
leg/hip pain since service, for which he was treated, 
although it was noted there were no treatment records until 
the early 1970s.  The doctor reviewed treatment since 1973.  
Following current examination, the impressions were 
degenerative joint changes of the lumbar spine, L4-L5, 
particularly on the left at L4-L5 with suspected foraminal 
stenosis of L4-L5; and status post right foot metatarsal 
fractures with sesamoid fracture by history and post-
traumatic degenerative changes of the right 
metatarsophalangeal joint.  

In the July 2001 report, Dr. MacRandall said that based upon 
the available information, to a reasonable degree of medical 
certainty, there was a probable causal relationship between 
the right foot injury and the service-related fall.  The 
doctor commented that it was unfortunate that there were no 
records of the fall in service to substantiate back pain 
following the fall, nor any records of treatment from 1961 to 
1973 to substantiate the claim for back pain.  It was noted 
that the first medical records available were from 1973 at 
which time Dr. Green noted acute lumbosacral region sprain, 
and that a 1977 treatment record noted a history of back pain 
for 3 years.  Dr. MacRandall said it was unfortunate that we 
do not have records to substantiate the patient's claim of 
back pain prior to 1973.  The doctor opined that there was 
not a probable causal relationship between the current back 
pain and the occupational injury that had been reported.  The 
doctor noted that it would have been helpful if the service 
medical records and evidence of treatment prior to 1973 were 
available.

Dr. MacRandall's July 2001 report includes a reply to 
"specific interrogatories" posed by the veteran's attorney.  
The questions and the the doctor's response are as follows:

1. Whether Mr. [redacted]'s lower back, right hip 
and right leg problems are "service 
connected"?
Answer:  It is my opinion based upon a reasonable 
degree of medical certainty that Mr. [redacted]'s 
right foot problem is service connected.  As 
outlined in the Independent Medical Evaluation, it 
is impossible to say that the back condition is 
service connected.  It is unfortunate that his 
records of the initial injury and subsequent care 
up through and until the most recent records with 
Dr. Green starting in July of 1973 are missing.

2. Whether the arthritis evident on the x-ray 
taken by Dr. Green in 1973 could have 
resulted from any injury simultaneous with 
the x-ray, or subsequently in 1974?
Answer:  In review of Dr. Green's x-rays of 1973, 
I see no evidence of fracture.  There are some 
minimal arthritic changes there which very well 
could be related to his age or also to the 
scoliosis which definitely is not related to his 
fall in the Service.

3. Whether it is foreseeable or, within a degree 
of reasonable medical probability, that other 
injuries would be sustained when one suffers 
fractures to his right foot after landing on 
his feet after falling a distance of 28' or 
more and also becoming black and blue on 
their entire body?
Answer:  It is my opinion based upon a reasonable 
degree of medical certainty that he did suffer a 
severe injury to the right foot following the 
fall.  Very frequently also injuries to the back 
including compression fractures, disc injuries, 
are also incurred following a fall of such 
magnitude.  Once again, it would be helpful to 
have the old medical records which have 
unfortunately been lost to substantiate that there 
was a complaint in his back.  I think this is the 
main questionable factor here.

4. If any injuries that [the veteran] sustained 
in 1973 or 1974 contributed to the arthritic 
condition in his lower back, right hip or 
right leg?
Answer:  It is my opinion that the injuries that 
[the veteran] sustained in 1973 or 1974 have been 
an additive problem regarding his back and have 
resulted in the chronic problem regarding his back 
which he currently has.

5. If [the veteran] did sustain a permanent 
injury to his lower back, right hip and right 
leg from his fall from the Navy plane, did 
either injury in 1973 or 1974 exacerbate or 
aggravate the condition?
Answer:  Once again, the causation of his back 
pain is cloudy as to the initial causation since 
we do not have the records from his original 
injury in 1959 or any subsequent medical follow-up 
until 1973 to substantiate that he did have a 
prior problem with his back prior to the 1973 
episode.  If, on the other hand, records could be 
obtained that showed that he did complain of back 
pain following the fall and had had chronic low 
back pain which he did not have prior to the fall, 
then the injuries of 1973 or 1974 would have 
exacerbated a pre-existing condition.  This cannot 
be substantiated, though, unless records are found 
to document this.  

6. If the 1973 or 1974 injuries did aggravate 
the condition of [the veteran], can a 
percentage be applied to how much those 
injuries contribute to his current condition?
Answer:  This would be difficult since we do not 
have the records once again prior to 1973.

II.  Legal analysis

Through discussions in correspondence, the rating decision, 
the statement of the case, and the supplemental statements of 
the case, the veteran has been notified of the evidence 
needed to substantiate his claims.  All pertinent and 
available evidence has been obtained, and VA examinations and 
opinions have been provided.  The Board finds that the notice 
and duty to assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

The veteran claims service connection for a low back 
disability, along with right leg and hip problems.  Recent 
medical records indicate current right leg and hip symptoms 
are due to radiculopathy from the low back disorder, rather 
than from an independent disorder.  In any event, the veteran 
maintains that all these conditions are due to an injury in 
service (i.e., the injury in which he incurred his service-
connected right foot fracture residuals) or that the 
conditions developed after service but are secondary to his 
service-connected right foot fracture residuals.

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  Service connection for certain chronic diseases, 
including arthritis, will be presumed if they are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  Secondary 
service connection includes instances of aggravation in which 
an established service-connected disorder results in an 
additional increment of disability of another condition.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran served on active duty from 1957 to 1961.  Service 
medical records describe a 1959 incident in which he 
fractured bones in his right foot in a fall from an aircraft; 
however, the service medical records are silent as to low 
back or right leg/hip problems at the time of the 1959 
incident or at any other time in service.  The 1961 service 
separation examination noted the spine, lower extremities, 
and feet were normal.  It would seem that if the veteran had 
any low back or right leg/hip problems at that time they 
would at least have been mentioned, but they were not.

There is no evidence of arthritis of the claimed areas within 
the year after service as required to raise a presumption of 
service connection.  The first medical evidence of low back 
problems is from 1973, and then in connection with a recent 
work injury.  Medical records since 1973 show degenerative 
disc and joint disease of the lumbosacral spine, as well as 
related right lower extremity radiculopathy (the veteran's 
right leg/hip complaints).  There were additional job 
injuries after 1973, and medical records from 1977 contain a 
3-year history of low back problems.  

In recent years the veteran has alleged low back problems 
since service with some post-service treatment in the 1960s, 
although he concedes related treatment records are not 
available.  Absent the actual records, the nature of such 
treatment cannot be reliably ascertained.  The veteran 
contends that the fall in service necessarily would have 
resulted in injury involving the low back and right leg/hip, 
or that his service-connected right foot fracture residuals 
led to low back and right leg/hip disability.  However, as a 
layman, he has no competence to give a medical opinion on 
diagnosis or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Several medical opinions have been obtained as to the 
etiology of the veteran's low back and right leg/hip 
problems.

Some of the medical opinions contain comments which would 
seem to support the claim.  Dr. Green opined in 1995 (many 
years after having first treated the veteran in 1973) that 
arthritic changes had developed by 1973 and that such changes 
necessarily arose from a pre-existing condition and not from 
any injury in 1973.  Dr. Green also opined that there was 
direct relationship between the 1959 service injury and the 
current low back condition.  Of course, Dr. Green's 
statements are in contrast to his own statements in 1973 and 
shortly thereafter in which he attributed the veteran's back 
condition to a recent job injury.  On VA examination in July 
1992, the doctor commented that the veteran was probably 
justified for his claim that he injured his low back and 
right hip during the service fall or that, if these problems 
were not a result of the in-service fall, they were 
definitely aggravated by the old injury to the right foot.  
On VA examination in September 1995, the examining doctor 
(Dr. Thomas) commented that it was not unreasonable that the 
veteran would have had a lumbar spine injury as a result of 
the in-service fall even though there was no record of a back 
disorder during active service (although Dr. Thomas later 
reached a contrary opinion once he had reviewed the 
historical records).

The above opinions which favor service connection are shown 
to be based on unsubstantiated medical histories as related 
by the veteran (allegedly being black and blue from head to 
toe following the fall in service, allegedly being in 
traction for his back immediately after the fall in service, 
etc.) rather than on critical review of all medical records.  
The versions of service events which the veteran has related 
to the doctors on these occasions are not borne out by actual 
treatment records.  Under such circumstances, these favorable 
medical opinions have little or no probative value.  See, 
e.g., Cahall v. Brown, 7 Vet.App. 232 (1994); Reonal v. 
Brown, 5 Vet.App. 458 (1993).

In November 1995, after reviewing additional records, Dr. 
Thomas noted that the veteran's account of service injury was 
not borne out by military records, that records showed back 
problems developed from an injury in the 1970s, and that the 
back condition was not related to service or to the service-
connected right foot condition.  In September 1998, Dr. 
Thomas, after a thorough review of all records, noted that 
there was no relationship between the right foot fractures 
and lumbar spine problems, and that right leg/hip symptoms 
were due to radiculopathy from the low back condition.  A 
physician who examined the veteran for the VA also opined in 
April 1998 that the veteran's degenerative disc disease in 
the lower lumbar area was not surprising for someone of his 
age who had worked in the trucking and construction 
businesses; the doctor also specifically concluded that 
degenerative disc disease was not related to the service-
connected right foot fractures.  An April 1999 VA medical 
opinion again concluded that there was no relationship 
between the in-service fall and later low back or right 
leg/hip problems, that the low back and right leg/hip 
problems were not due to the service-connected right foot 
fractures, and that the right foot fractures had not 
aggravated low back and right leg/hip problems; this 
physician attributed the low back and right leg/hip problems 
to the usual aging process and the post-service injuries 
sustained in 1973 and 1974.  Finally, the July 2001 private 
medical opinion from Dr. MacRandall does not support the 
claim.  This doctor pointed out the weakness in the veteran's 
claim, essentially stating it was impossible to say that the 
back condition is service-connected absent service medical 
records and pre-1973 medical records of the condition.  This 
physician also stated that the X-rays of 1973 showed some 
minimal arthritic changes that could very well be related to 
age or to scoliosis that definitely was not related to any 
in-service fall.  

The Board finds the medical opinions which are against 
service connection are more reliable since they are based on 
review of historical medical records and include detailed 
rationale which is in harmony with the historical records.

The weight of the credible evidence establishes that the 
veteran's current low back disability, and right leg/hip 
problems, began many years after service, were not caused by 
any incident of service, and were not caused or worsened by 
his service-connected right foot fracture residuals.  A low 
back disability, and right leg/hip disability (whether part 
of or independent of the low back disbility), were not 
incurred in or aggravated by active service, and are not 
proximately due to or the result of a service-connected 
condition.  Neither direct nor secondary service connection 
is warranted for the claimed conditions.  As the 
preponderance of the evidence is against the claims for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a low back disability is denied.

Service connection for a disability of the right leg and hip 
is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

